Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 11, 2020

                                           No. 04-19-00860-CV

                             IN RE VILORE FOODS COMPANY, Inc.

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On December 12, 2019, Relator Vilore Foods Company, Inc. filed a petition for writ of
mandamus. The Real Party in Interest responded, and the Relator replied. Having reviewed the
petition, response, and reply, we conclude Relator is entitled to the relief requested. Accordingly,
the petition for writ of mandamus is CONDITIONALLY GRANTED. See TEX. R. APP. P. 52.8(c).

        We order the Honorable Joe Lopez to (1) vacate his October 2, 2019 order denying Vilore
Foods Company, Inc.’s plea to the jurisdiction and (2) render an order granting Vilore Foods
Company, Inc.’s plea to the jurisdiction which dismisses Catalina Castillo’s cause for want of
jurisdiction.

       The writ will issue only if the trial court fails to comply with this order within fifteen days
from the date of this opinion and order.

        It is so ORDERED on March 11, 2020.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court



1
 This proceeding arises out of Cause No. 2019CVF00316 D1, styled Catalina Castillo v. Vilore Foods Co., Inc. and
Raymundo Bretano, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Joe Lopez
presiding.